UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELVIN DEWITT GOODE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00298-REP-1; 3:13-cv-00109-REP)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kelvin Dewitt Goode, Appellant Pro Se. Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin    Dewitt    Goode        seeks    to    appeal     the    district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2006).             A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard         by         demonstrating     that

reasonable     jurists      would    find      that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural        grounds,       the      prisoner      must

demonstrate    both    that    the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Goode has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

deny Goode’s motion seeking transfer to a different prison.                          We

dispense     with    oral    argument    because           the     facts   and    legal



                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3